Citation Nr: 1409134	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  07-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a schedular rating in excess of 10 percent for right knee degenerative joint disease prior to November 18, 2011; entitlement to an extraschedular rating throughout the appeal period.

2. Entitlement to a rating in excess of 10 percent for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1980 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims are now in the jurisdiction of the Pittsburgh, Pennsylvania RO.

This case was previously before the Board in July 2013, when it was remanded for further development.  As the requested development has not been fully completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the RO/AMC granted an increased disability rating for right knee degenerative joint disease at the expiration of the surgical convalescent period.  Such rating, of 60 percent, is the statutory maximum evaluation.  Therefore, only the question of increased rating prior to right knee surgery on November 18, 2011, remains on appeal, with respect to a schedular rating.  Extraschedular ratings may be available throughout the appeal period however, and thus the issues have been recharacterized on the title page. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the RO via the Appeals Management Center in Washington DC.  VA will notify the appellant if further action is required.





REMAND

In the July 2013 remand, the directives specified that a medical opinion was needed with respect to additional functional limitations during flare-ups of knee and back pain, to include any current flare-ups and prior flare-ups.  At the time of the August 2013 examination, the Veteran denied experiencing current flare-ups and the examiner neglected to include an opinion as to the previously identified flare-ups.  The Court has stated that the Veteran is entitled to compliance with the specific remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion is needed on remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the August 2013 VA examiner of record or a similarly qualified provider regarding the extent of functional limitations and likely range of motion (expressed in degrees) during the Veteran's identified flare-ups of knee and back pain.  The examiner is specifically directed to review the February 2006 VA examination, as well as his examinations in June 2011 and the Veteran's complaints therein, along with contemporaneous treatment records in order to arrive at such opinion.  The examiner should be provided with the relevant rating criteria and diagnostic codes for low back and right knee disabilities to consider in rendering the opinion.

2. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

